In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00336-CR

DAVID ANDREW BENSON, Appellant            § On Appeal from the 355th District Court

                                          § of Hood County (CR13843)

V.                                        § February 28, 2019

                                          § Per Curiam

THE STATE OF TEXAS                        § (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment.       The judgment, incorporated order to

withdraw funds, and bill of costs are modified to delete the $50 capias warrant fee. It

is ordered that the judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM